       Case 7:19-cv-02918-PMH-LMS Document 46 Filed 10/05/20 Page 1 of 2




  UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X

  KOS BUILDING GROUP, LLC.,

                                  Plaintiff,
 v.                                                           ORDER

  R.S. GRANOFF ARCHITECTS, P.C. and                           19-cv-2918 (PMH)
  RICHARD S. GRANOFF,

                                    Defendants.
 ---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

        The Court held a status conference on July 16, 2020. During the status conference the Court

directed Defendants to file a pre-motion conference letter in anticipation of moving for summary

judgment by August 17, 2020 and Plaintiff to file its opposition by August 24, 2020. (Minute Entry

dated July 16, 2020).

        By letter dated August 14, 2020, Defendants sought an extension of time, until August 24,

2020, to file their pre-motion conference letter (Doc. 42), which the Court granted (Doc. 43). On

August 24, 2020, Defendants filed a pre-motion conference letter. (Doc. 44). On August 25, 2020,

the Court denied Defendants’ request for a pre-motion conference without prejudice because

Defendants had failed to comply with Rule 4(E) of the Court’s Individual Practices. Specifically,

Defendants’ Local Rule 56.1 statement, which was appended to its pre-motion conference letter,

did not include Plaintiff’s opposition to the Rule 56.1 statement. My Individual Practices provide

that “the prospective movant shall file a pre-motion letter informing the Court of the basis for its

anticipated motion for summary judgment, and attaching their Rule 56.1 Statement and the

opposing party’s response thereto.” Individual Practices Rule 4(E)(vii) (emphasis added).




                                                        1
      Case 7:19-cv-02918-PMH-LMS Document 46 Filed 10/05/20 Page 2 of 2




       Accordingly, the Court directs Defendants to re-file their pre-motion conference letter and

Rule 56.1 statement, including Plaintiff’s opposition to the Rule 56.1 statement, by October 13,

2020. Plaintiff shall file its opposition to Defendants’ pre-motion conference letter by October 20,

2020. The Court shall hold a pre-motion conference on October 26, 2020 at 11:00 a.m. At the time

of the scheduled conference all parties shall call (888) 398-2342; access code: 3456831.

                                                             SO ORDERED:

Dated: New York, New York
       October 5, 2020
                                                             ____________________________
                                                             Philip M. Halpern
                                                             United States District Judge




                                                 2
